DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/12/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2	 No Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

WITHDRAWN REJECTIONS
4.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

OBJECTION 
5.	Claim 36 is objected to because of the following informalities:  Line one should say “wherein the” after claim 35.  Appropriate correction is required.


Claim Rejections- 35 USC § 112-Written Description 
6.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9, 17-21, 26 and 29-36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, independent claim 26 is drawn to a dried rheology modifier composition having the form of a non-tacky powder comprising: at least one swellable emulsion polymer comprising at least one ethylenically unsaturated water soluble monomer and at least one ethylenically unsaturated hydrophobic monomer, at least 20 % based on a total weight of the composition of at least one water soluble support polymer selected from the group consisting of polysaccharides and polysaccharide derivatives and less than 25 % water wherein said wt % in each case is based on a total weight of the dried rheology modifier composition.
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge is high with regards to formulating rheology modifiers. MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The specification describes that water soluble support polymers suitable include polysaccharides such as starch and cellulose and derivatives, polyvinylacohol, copolymers of polyvinylalcohol/polyvinyl acetate, other copolymers of polyvinyl alcohol (see page 13). The weight average molecular weight of the polysaccharide can be about 20,000,000 or less (page 17). Starch and starch derivatives are listed on page 18. Page 18 recites polysaccharides include maltodextrins, dextrin, oxidized starches…ect. 
The Examples disclose spray drying to get non-tacky products. The declaration from 1/22/2019 states that amounts of the polysaccharide is critical in order for the product to be capable of being spray dried such that it would not be a sticky film. 
Neither the specification nor the art indicate a relationship between the structure and the recited properties.  In particular, there is no indication in the art or specification as to the effect of varying the polysaccharide polymers, the amounts of these polymers, the molecular weights of these polymers, in order to obtain the desired properties such that it would be “non tacky”.  There is no correlation between the structure and the properties obtained of the desired product. 
There is no guidance as to what needs to be included in the composition, which polysaccharides and in which combination, molecular weights and amounts, and what else is critical to include in the composition in order to obtain the specific properties (being non-tacky). There is no guidance as to what needs to be included in the composition in order to have the desired properties as claimed. For these reasons, the pending claims lack a written description.
Applicants are alleging that the lack of the water soluble support polymers does not yield non-tacky powders (comparative Ex 31) and then including the water soluble support polymer in Ex 59 and 68 does arrive at non-tacky powder. The Examiner notes that the Examples given are not commensurate in scope with the claims. The claims recite no specific polysaccharides, encompass derivatives and no molecular weights. There is no nexus on the variance of the molecular weights and the variance of polysaccharide derivatives and their effects on achieving non-tacky properties. These examples merely tested potato starch and maltodextrin with potato starch at specific molecular weights. 
Takeiti et al. “Morphological and Physicochemical Characterization of Commercial Maltodextrins with Different Degrees of Dextrose-Equivalent”  “(hereinafter Takeiti et al. ) discloses that the functional characteristics of maltodextrins are correlated to the degree of DE and variations in DE value result in matlodextrins with different physico-chemical properties such as viscosity and cohesivity.The temperature of glass transition is strongly dependent on the molecular weight of the material page 412). This shows that the degree of dextrose equivalent of maltodextrins ( a type of polysaccharide) and the  molecular weights have an impact on properties such as cohesivity. There is no predictability in which polysaccharides and in which combination, molecular weights and amounts, and what else is critical to include in the composition in order to obtain the specific properties (being non-tacky).
 
(3) Physical and/or chemical properties and (4) Functional characteristics:
The physical and/or chemical properties of the composition which provide for all the functional properties claimed are not determinable because no specific components to the composition are disclosed.  The general polymers and polysaccharides in the art are well known but it is not disclosed which polysaccharides, what combinations of the polymers, in what amounts and molecular weights, and what other critical components are needed in order to obtain the desired properties.
(5) Method of making the claimed invention:

The claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2-6, 8-9, 17-21, 26 and 29-36  are  rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (WO 2014139904) as evidenced by Meriam Webster dictionary definition of dry and further in view of Yamamuro et al. (US 20080262129). 
Rodrigues et al. (WO 2014139904), Example 1 discloses ethyl acrylate and methacrylic acid and crosslinking agent diallyl phtalatate. Example 9 discloses ethyl acrylate and methacrylic acid and 25 weight percent starch (water soluble support polysaccharide). Example 9 discloses maltodextrin DE 5. The average molecular weight is in the range 2 to 10,000 (specified in Ex. 7 which is the same maltodextrin as used in Ex 9). The polymers of the invention form emulsion compositions or aqueous emulsion paste compositions which can be used as is or dried. Example 9 discloses associative monomer. Example 13 discloses starch crosslinker diallyl phthalate, methacrylic acid and ethyl acrylate. Rodrigues discloses that in an embodiment, the weight average molecular weight of the polysaccharide is preferably about 5,000,000 or less, in another embodiment more preferably about 1,000,000 or less, and in yet another embodiment most preferably about 500,000 or less. These polysaccharides may be further depolymerized as necessary for stability of the emulsion and rheology modification performance.
Rodrigues et al. disclose in an embodiment, chain transfer agents and crosslinking agents may be added during the polymerization process. Suitable chain transfer agents include, but are not limited to, mercaptans. Suitable crosslinking agents include, but are not limited to, polyethylenically unsaturated copolymerizable monomers that typically have 2 or more double bonds which are effective for crosslinking, such as, for example, diallylphthalate, divinylbenzene, vinyl crotonate, allyl methacrylate, trimethylol propane triacrylate, ethylene glycol diacrylate or dimethacrylate, polyethylene glycol diacrylate or dimethacrylate, 1 ,6-hexanediol diacrylate or dimethacrylate, diallyl benzene, combinations thereof, and the like. Rodrigues disclose for use in hair styling personal care formulations however, the use of the product is regarded as intended use of the composition. Active ingredients are disclosed for the personal care applications. Rodrigues et al. disclose a stabilizing surfactant may be added after the polymerization to stabilize the emulsion composition. Rodrigues disclose the materials can be blended. Rodrigues et al. discloses crosslinking agents (i.e., connecting via chemical bond). Personal care product formulations are disclosed, for example a shampoo and hair styling gels. The personal care compositions are taught to be in the form of powder. With regards to “non-tacky” since the product of the Rodrigues et al. disclosure is the same as that as claimed it is reasonable to conclude that the properties such as stickiness would naturally follow. Furthermore, as evidenced by the Merriam-Webster definition, the term “dry” is defined as “free or relatively free from a liquid and especially water”. In light of this there would be no reason to expect that the dried products of Rodrigues would not be less than 25 % water (i.e., 25 to zero) because “free” means not having any present. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at stable rheology modifiers such that they are dried. In following the disclosure of Rodrigues this reference discloses the polymers of this invention from emulsion compositions or aqueous emulsion paste compositions which can be used as is or dried Therefore,it is obvious in following the teachings that the product may be dried. 
Rodrigues et al. disclose examples of polysaccharides include starch and starches include those derived from maize as well as other starches such as potato and rice. Rodrigues also disclose the polysaccharides include maltodextrins. 
Furthermore, Yamamuro et al. (US 20080262129) (hereinafter Yamamuro et al.) disclose producing powder (title and abstract) and in particular making powdery rheology modifiers (papa 0065).  The drying includes a drying step (para 0064-0066). The drying method is conducted such that the water content is less than 2 % and can be performed several times. The drum dryer and the conical dryer make sure to dry to less than 2 % water content (para 0062).With regards to claim 31, this claim depends from a product and the method of making (heat treated post drying) does not impart patentable to a product claim. Nonetheless, the formulations are heat treated (i.e., to dry) and then dried in drum and conical dryers (heat treating post drying). Then the dried product is milled and classified corroding to the need to obtain a desired powder. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to dry the rheology modifier personal care powder as in Rodrigues et al. dried via the method of forming dried powders as in Yamamuro where less than 2 % by weight water content is achieved for the powders. Doing so is suitable for preparing a powder rheology modifier (para 0064). 


8.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (WO 2014139904) as evidenced by Meriam Webster dictionary definition of dry  and further in view of Yamamuro et al. (US 20080262129) as applied to  claims 2-6, 8-9, 17-21, 26 and 29-36 above and further in view of Collin et al. (US 2007/0179078).
Rodrigues et al. view of Meriam Webster and Yamamuro has been discussed supra and does not disclose more than one rheology modifier. Collin et al. disclose compositions that include one or more additional rheology modifiers (claims 1, 9 and 10). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include additional rheology modifiers. One would have been motivated to do so to tailor this viscosity of the composition as rheology modifiers give thickening properties to the composition.  

RESPONSE TO ARGUMENTS
9.	Applicants repeat that there are 48 working examples to describe possession and that the written description has been met. Applicants contend while the art does not indicate such relationship this is why the claims are novel and states that the water soluble support polymer, when either present during the polymerization of an acid or alkali swellable emulsion polymer, allows the resulting composition to be dried to produce a dried rheology modifier composition with less than 25 percent water. Without being bound by theory, it is believed that higher glass transition temperatures of the water soluble support polymer make it easier to dry the rheology compositions. Applicants point to the specification which recites:

    PNG
    media_image1.png
    369
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    633
    media_image3.png
    Greyscale


Applicants state that the specification teaches the presence of the water soluble support polymer in the composition is important, as is the manner in which it is dried. The specification teaches that the molecular weight can vary greatly, and be about 20,0000,000 or less and exemplary starch and derivatives are provided in table 17. Applicants state the specification includes 69 working examples and 48 where a non-tacky powder was obtained. 

In response, it is first noted that the claims recite nothing about the glass transition temperatures nor any manner in which the compositions are dried. The argument is not found persuasive because the claims are to the product and do not recite anything about the method in which it is dried and glass transition temperatures. The claims encompass any temperature which includes low glass transition temperatures. 
Applicants argue that the working Examples vary the type of polymer, amount of polymer and molecular weight and achieve non-tacky powders. Applicants state that if a water soluble support polymer is included and drying is carried out below the glass transition temperature of the water soluble polymer, it is possible to obtain a non-tacky powder comprising less than 25 % water. Applicants argue that Takeiti does not provide evidence that it results in a degree of inoperability however, the Examiner relied on it to show unpredictability. 
In response, the Examiner respectfully submits that drying is carried out below the glass transition temperature is not claimed. While Applicants have 48 Examples to non tacky powder, these Examples are using different forms of either potato starch or maltodextrin with no other polysaccharides are shown. Thus these 48 working examples are to a very limited showing of water soluble support polymers. The previous chart presented by Applicant is reproduced below. 

    PNG
    media_image4.png
    436
    717
    media_image4.png
    Greyscale

While there may be “48 working examples”,  this is not a showing of a representative number of species within the large genus of any polysaccharide  or polysaccharide derivatives as only potato starch and maltodextrin are disclosed (see chart above). 
The claims encompass any polysaccharide or derivative in any molecular weight. As the Examiner previously pointed out the average molecular weight of all of these Examples were using high molecular weight species. There is no evidence of using low molecular weights (see chart below). 


“Non-tacky Examples”
Water-soluble support polymer 
Average molecular weight
Ex. 1, Ex. 4, Ex. 5, Ex. 7, Ex 23, Ex. 24, Ex. 25, Ex. 36, Ex. 39, Ex. 49, Ex. 50
PR1004B potato starch
862,000
Ex. 2, Ex. 12, Ex,. 34, Ex. 38, 
PR1303A potato starch
2,259,000
Ex. 3, Ex. 6
1401B Potato starch 
1,288,000
Ex. 13, Ex., 15, Ex. 16, Ex. 18, Ex. 19, Ex. 20, Ex. 26,  Ex. 28, Ex. 30, Ex. 35, Ex. 56, Ex. 57, Ex. 59
DE 10 maltodextrin
-
Ex. 16, Ex. 22, Ex. 29, 
Perfectamyl 4692 potato starch 
689,000
Ex. 27
DE 18 maltodextrin 
-
Ex. 42, Ex. 44 
Star DRI 5 maltodextrin
-
Ex. 46
Star DRI 1 maltodextrin 
-








The claims recite no specific polysaccharides, encompass derivatives and no molecular weights. There is no nexus on the variance of the molecular weights and the variance of polysaccharide derivatives and their effects on achieving non-tacky properties. These examples merely tested potato starch and maltodextrin with potato starch at specific molecular weights. The new claim of molecular weight of 10 million or less does not overcome the rejections as it is not limiting. None of the Examples disclosed were 10 million. There is no nexus on the variance of the molecular weights and the variance of polysaccharide derivatives and their effects on achieving the non-tacky properties. The Examiner reiterates that all of the examples merely tested potato starch and maltodextrin with potato starch at specific molecular weights. 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
For claims drawn to a genus ,which the instant claims are drawn to, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the genus has not been satisfied with a sufficient representative number of species. Although there are 48 working examples, these only show maltodextrin or potato starch when the claims recite any polysaccharide or polysaccharide derivative, in any amounts over 20, in any molecular weights. Applicants have argued that is the at least 20 % of polysaccharide or polysaccharide derivative that is important to getting non-tacky powder, however, one of the Examples does not even include a polysaccharide (i.e., a  polyvinyl alcohol) yet still achieved this non-tacky powder thus further showing it is not clear what needs to be in the composition such that it is non-tacky as the guidance in relation to “non-tacky” is minimal.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, which there is in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).
The Examiner maintains the position that there is substantial variation within the genus and sufficient variety of species to reflect the variation has not been met by the “48 working examples” as only potato starch and maltodextrin are encompassed by these examples. 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus.  In the instant case, the species of the examples are not representative of the entire genus to any polysaccharide and polysaccharide derivatives. 
Independent claim 26 reads a dried rheology modifier composition having the form of a non-tacky powder and comprising at least one swellable emulsion polymer comprising at least one ethylenically unsaturated water soluble monomer and at least one ethylenically unsaturated hydrophobic monomer, at least 20 % wt of at least one water soluble support polymer selected from polysaccharides and polysaccharide derivatives, and less than 25 % water. 
Applicants have previously argued that it is addition of at least 20 % polysaccharide or polysaccharide derivative that achieves a non-tacky powder and that lack of the water soluble support polymers does not yield non-tacky powder (EX. 31) where Example 59 and 68 arrives at non-tacky powders. 
In response, the Examiner respectfully submits that polysaccharides constitute a large genus with different compositions. For example, starch where the composition is glucose or hemicellulose which is also a polysaccharide where the composition is arabinose + xylose  or galactomannans which are made up of galactose + mannose. Although the specification has “48 working examples”, these Examples do not provide a sufficient representative species of the genus polysaccharides and their derivatives thereof. The Examples show potato starch and maltodextrin with no further species beyond these. The Examiner provided Taketi et al. to show that even with maltodextrin (i.e. a polysaccharide) alone, the functional characteristics are correlated to the degree of DE and variations within this value result in maltodextrins with different physio chemical properties such as viscosity and cohesivity. In regards to Applicants argument that this does not show inoperability, the Examiner never alleged inoperability and the test for written description does not involve proving inoperability rather the reference demonstrates a substantial degree of unpredictability in regards to the same polysaccharide can lead to differing properties in cohesivity. 
Regarding the 103 rejections, Applicants argue that the reasonable expectation of success is not that one could have dried in Rodrigues but that persons would have a reasonable expectation that they could have obtained a non-tacky powder as claimed. 
Applicants disclosed that Wasserman emulsion containing polymer, low starch content and high water content led to a pliable and stick product difficult to handle. 
In response, Wasserman emulsion is not applicable to the Rodrigues rejection as Rodrigues contains the same polymer as encompassed by the claims (starch) is the same amounts (at least 20 %) where it is dried. The Examiner maintains the position the claims recite less than 25 % water (in other words are not necessarily dry) and further the Yamamuro discloses making powder rheology modifiers with drying step which are applicable to the rheology modifiers of Rodrigues which are disclosed as wet or dry.
Applicants have not provided any evidence that the dried product of Rodrigues would be tacky. The claimed structural features are met. 
Applicants argue the Examiner cherry picked Examples 1, 9, and 13 however there are many examples that do not meet the criteria and fall outside the present claims. 
This argument is not found persuasive because the prior art is good for all that it teaches and thus disclosure of other embodiments is not a teaching away. The Examiner stated in the Office Action that all the structural features as recited by the claims are encompassed and met by Rodrigues. 
Applicants argue that The Vanderhoof Declaration proves that all emulsions containing polymer, starch and water cannot be dried to a non-tacky powder as claimed. 
In response, this argument is not found persuasive because The Vanderhoof Declaration demonstrated the composition of Wasserman which did not have the polysaccharide in the range of at least 20 % as stated in the declaration, Wasserman lead away from amounts above 5 %. The amount of polysaccharide was 0.5 % where the water was 74 wt % (declaration point 6 on page 2). Wasserman does not apply to the cited art of Rodrigues where the same structural features are disclosed in Rodrigues as claimed  (at least 20 % polysaccharide) This feature had been argued by Applicant in that it was critical to achieving the non-tacky powder. Applicants have not provided any evidence that the cited formulations of Rodrigues would result in non-tacky powders when the same structural features as claimed (i.e., 20 % polysaccharide) was met.
Regarding Applicants argument that the cited art does not exemplify any powders and is silent to the requirements of the emulsion that are necessary to obtain a non-tacky powder, the Examiner respectfully submits that reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The test for obviousness is not if the powder was exemplified. Since the product of the Rodrigues et al. disclosed is the same structural features as claimed (in other words it contains the same polysaccharide in the same amounts), it is reasonable to conclude that the properties such as the (non-cakey or non-stickiness) would naturally follow. The rheology modifiers are used in personal care applications which include powder form. Furthermore, Yamamuro discloses achieving a powder that has good fluidity at room temperature; has good properties such as less caking; has less tendency to cake and maintains a modification effects of rheology which are essential properties. 
Applicants lusty argue that given the failure of the prior art to recognized non-tacky powders successfully prepared by following the instant application, these are surprising an unexpected results. 
In response, the Examiner disagrees. The prior art teaches a structure that reads on the instant claims the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989). ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
The Examiner notes that the instant specification utilizes conventional known methods such as spray drying to manufacture the powders. 
The reference titled “The influence of trehalose–maltodextrin and lactose–maltodextrin matrices on thermal and sorption properties of spray-dried β-lactoglobulin–vitamin D3 complexes “ discloses that the glass transition temperatures increased with increasing maltodextrin (polysaccharide) content. This was due to high molecular weight of maltodextrin. The glass transition temperature dependent primarily on molecular weight; therefore maltodextrin addition can be beneficial for improvement of final product stability (conclusions). The glass transition temperature and moisture sorption behavior are important physiochemical parameters that largely determine the processing conditions, product quality (such as stickiness (i.e., tackiness), hygroscopicity and caking behavior) and stability (storability and handling) of the final product (introduction). The reference recognizes the relationship between glass transition temperatures and inclusion of high molecular weight maltodextrin (polysaccharide) content and its effects on properties such as stickiness. 
The reference has not been relied upon in the rejection and is merely to show that maltodextrin was added to decrease stickiness of the formulation during drying (results and discussion). Furthermore, Akkaya et al. “Effects Of Spray Drying On Physical Properties, Total Phenolic Content And Antioxidant Activity Of Carob Molasses” discloses that the stickiness problem of such products is commonly reduced and stability increased by the addition of high molecular weight compounds of high Tg (bottom of page 1).  A commonly used drying aid for this purpose is maltodextrin with Tg above 145 °C depending on its composition. The optimal addition to reduce stickiness has been found to be 20 % (middle paragraph page 2). As expected the powders with higher maltodextrin content and dried at a lower drying air inlet temperatures showed less stickiness (i.e., tackiness) (page 6). This is the same concept as recognized by the instant invention in regards to the effects of glass transition temperatures and drying temperatures.
Akkaya et al. disclose maltodextrins are hydrolyzates of starches and characterized by their DE value and a lower DE value indicates higher molecular weight carbohydrates due to less hydrolysis of the starch. Their Tg increases with decreasing DE value (Roos and Karel, 1991). Roos and Karel determined also that Tg of sucrose maltodextrin binary systems decreased as the maltodextrin content decreased. Thus, one skilled in the art would have known to add  maltodextrin (a polysaccharide) to form a non-tacky (non-sticky) stable product as it is recognized that molecular weight of maltodextrin (i.e., high molecular weights) reduced the stickiness and increased stability of the sprayed dried powders. Akkayla et al. is not used as prior art but merely just showing that even if Applicant were to amend the claims to where they include the process parameters, these references together show the recognition of high glass transition temperatures of (maltodextrin) and spray drying achieves improved stability and less stickiness (tackiness) and thus such an amendment adding the process parameters and glass transition temperature to the claim would not advance prosecution. The Examiner maintains that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Nonetheless the prior art has the same composition as claimed and thus it is reasonable to conclude once dried would be non-tacky as the critical feature (polysaccharide at least 20 %) is met and Applicants have not provided evidence that drying this composition achieves tacky rather than non-tacky powders. For claims that encompass specific embodiments suggested by the prior art, reciting properties of those embodiments (i.e., non-tacky) will ordinarily not confer patentability. The discovery of a previously unknown function, inherent in a structure suggested by the prior art, does not confer patentability. It appears the Examiner and Applicants are at an impasse and the Examiner recommends appealing to the Patent Trial and Appeal Board.
 
CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615